

116 HR 2335 IH: VET TEC Enhancement Act of 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2335IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mrs. Miller-Meeks (for herself and Mr. Kahele) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo increase the amount authorized to be appropriated for the high technology pilot program of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the VET TEC Enhancement Act of 2021.2.Authorization of appropriations for high technology pilot programSubsection (g) of section 116 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 note), as amended by section 4302 of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315), is amended to read as follows:(g)Authorization of appropriationsFunds shall be made available for carrying out the pilot program under this section from funds appropriated to, or otherwise made available to, the Department for the payment of readjustment benefits, in the following amounts for a fiscal year in which the Secretary carries out the pilot program:(1)For each fiscal year preceding fiscal year 2022, $45,000,000.(2)For fiscal year 2022 and each subsequent fiscal year, $125,000,000..